On October 30, 1992, this court placed respondent on probation for a period of one year, subject to the following conditions: (1) that his legal practice be supervised by attorney Craig E. Collins; (2) that he continue in some type of psychological counseling, including either group therapy or private therapy; and (3) that he report on a quarterly basis to the Office of the Disciplinary Administrator, verifying his therapy and the progress of that therapy. In re Plettner, 251 Kan. 844, 840 P.2d 526 (1992).
This court finds that the Disciplinary Administrator has filed a probation report verifying that respondent has fully complied with all conditions imposed upon him by this court and recommending that respondent be discharged from probation.
Therefore, this court, having reviewed the files and recommendations of the Office of the Disciplinary Administrator, finds that respondent Mark R. Plettner should be discharged from probation.
It is Therefore Ordered that respondent is discharged from probation and from any farther obligation in this matter and that this proceeding is closed.
It is Further Ordered that this order be published in the Kansas Reports and that the costs herein be assessed to respondent.